Citation Nr: 1119104	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of heat stroke, to include headaches, night sweats, and possible hypoglycemic reaction.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizophrenia, to include as secondary to heat stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty for training service in the Army National Guard from June 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various mental conditions.  This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran's claims were originally denied as a matter of law in April 1975 based on 38 C.F.R. § 3.6(c)(3) (1975).  In 1975, the law stated that VA benefits were payable to Veterans who served a period of active duty; however, benefits were not payable for any period of service prior to January 1, 1959.  See 38 C.F.R. § 3.6(c)(3) (1975).  The Board notes that in June 1976, the exclusionary date was taken out of the law, entitling Veterans who served prior to January 1959 to benefits.  See 41 FR 26881, June 29, 1976.  The Court has held that when there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, tinnitus, residuals of heat stroke, to include headaches, night sweats, and possible hypoglycemic reaction, and for an acquired psychiatric disorder, including PTSD and schizophrenia, to include as secondary to heat stroke.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds the duty to assist has not been met.  

The Board notes that the medical evidence of record appears to be incomplete.  Records indicate that the Veteran was treated at Letterman Army Hospital in June 1957.  These records should be obtained and associated with the claims file.  Also, during the January 2011 hearing, the Veteran testified that he received treatment at a VA Hospital in Los Angeles in the 1970's.  These records should be located and associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as some of the records are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board also notes that a request for records was made in February 2007 for records from the Co I, 159th Infantry, Camp Roberts, CA; a response was received informing the RO to narrow the search time from to three months or less.  The request for records should be completed again, with a time frame of June 1957 to August 1957, as the Veteran became ill during that time frame.

The Veteran also indicated that he received treatment from Dr. Djong.  An attempt should be made to obtain these records.  Records also indicate that the Veteran had filed a Workers Compensation claim.  If possible, these records should be obtained and associated with the claims file.

Finally, the Veteran has not yet been afforded VA examinations for his claimed disorders.  The VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  A remand is necessary to afford the Veteran VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify and duty to assist provisions with respect to his claims.

2.  Obtain and associate with the claims file the following records:  Letterman Army Hospital treatment records from June 1957; VA treatment records from Los Angeles VA Hospital (all records available, particularly those from 1970's); records from Dr. Djong; and records related to the Veteran's workers compensation claim.

If the requested records cannot be located, a negative response is necessary.

3.  Resend the request for records from Co I, 159th Infantry, Camp Roberts, CA with a time frame of June 1957 to August 1957.

4.  After any additional records have been received, afford the Veteran a VA examination for the claimed bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  For any hearing loss diagnosed, please detain the kind of hearing loss found and whether it is the kind caused by acoustic trauma, old age, or some other identified cause.  

The examiner should review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's hearing loss had its onset during service or is in any other way causally related to his active service, to include whether his hearing loss is a residual of heatstroke experienced during service; and

b) that the Veteran's tinnitus had its onset during service or is in any other way causally related to his active service, to include whether his tinnitus is a residual of heatstroke experienced during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

5.  Afford the Veteran a VA examination for residuals of heat stroke, to include headaches, night sweats, and possible hypoglycemic reaction.  All residuals should be noted and diagnosed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should review all pertinent records associated with the claims file and for each residual diagnosed offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed residual had its onset during service or is in any other way causally related to his active service

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

6.  Afford the Veteran a VA examination for psychiatric disorders, including PTSD and schizophrenia.  All current psychiatric disorders should be noted and diagnosed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should review all pertinent records associated with the claims file and for each psychiatric disorder diagnosed offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder had its onset during service or is in any other way causally related to his active service, to include as due to OR aggravated by heatstroke during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

